CURTIS, J.
— Petition for writ of habeas corpus. In this proceeding the record shows that the petitioner was charged with the crime of petit theft, a misdemeanor, to which charge he pleaded guilty and was sentenced to serve one year in the county jail of the county of Los Angeles for the commission of said offense. While serving said sentence he made application to be permitted to spend the rest of his term of imprisonment at the Los Angeles County Honor Farm. This application was granted, and while working out his sentence to the county jail as aforesaid at said County Honor Farm, and on November 5, 1941, he escaped therefrom. He was apprehended and was charged and convicted of the crime of escape from legal custody of an officer, in violation of section 4532 *892of the Penal Code. He now claims that his imprisonment is illegal on the ground that said section 4532 of the Penal Code applies only to felony prisoners and not to misdemeanor prisoners. The facts in this case present the same question as that decided by us in the matter of the application of Grady Halcomb for a writ of habeas corpus, the opinion in which proceeding is this day filed. On the authority of our decision in that proceeding, the petition herein is hereby denied, and the petitioner is remanded to the warden of the California State Prison at San Quentin.
Gibson, C. J., Shenk, J., Carter, J., and Schauer, J. pro tern., concurred.